On Petition for Rehearing.
Dausman, P. J.
8. The appellant has filed a petition for a rehearing and, in addition to the other grounds specified therein, seeks to present a new proposition, viz., that a corporation cannot practice medicine and surgery. That question was not presented to the trial court nor to this court at the original hearing, and appellant will not be permitted to present it now. Ewbank’s Manual §244. Furthermore, it is in no manner involved in the case, but is excluded by the theory of the complaint.
The petition for rehearing- is denied.